State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521923
________________________________

In the Matter of the Claim of
   JOSE G. MARIN-DIAZ,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   March 29, 2016

Before:   Lahtinen, J.P., Garry, Rose, Devine and Mulvey, JJ.

                             __________


     Jose G. Marin-Diaz, Richmond Hill, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeals (1) from a decision of the Unemployment Insurance
Appeal Board, filed March 17, 2015, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct, and (2)
from a decision of said Board, filed July 8, 2015, which denied
claimant's application for reopening and reconsideration.

     Decisions affirmed.     No opinion.

      Lahtinen, J.P., Garry, Rose, Devine and Mulvey, JJ.,
concur.
                        -2-                  521923

ORDERED that the decisions are affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court